Citation Nr: 1020267	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-26 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at W. A. Foote Memorial Hospital, 
from March 16, 2008 until March 19, 2008.


WITNESSES AT HEARING ON APPEAL

Appellant, his son and his daughter


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1948 until April 
1953.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 decision of a Department of Veterans 
Affairs (VA) Medical Center in Ann Arbor, Michigan that 
denied reimbursement of medical expenses incurred at W. A. 
Foote Memorial Hospital from March 16-19, 2008.  The Veteran 
received a hearing at the RO before the undersigned Veterans 
Law Judge in September 2009.  

The Board notes that evidence submitted by the Veteran after 
certification of the case were submitted with waivers of his 
right to have it considered as an initial matter by the RO.  
As such, it need not be considered by the RO prior to this 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran is not service-connected for any 
disabilities.

2.  The Veteran received medical treatment for 
cerebrovascular accident at the 
W. A. Foote Memorial Hospital.  

3.  VA payment or reimbursement for the costs of the care, 
from March 16, 2008 to March 19, 2008, was not pre-
authorized.

4.  At the time of the March 2008 treatments, the Veteran was 
a Medicare recipient. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at W. A. Foote Memorial Hospital, from 
March 16, 2008 until March 19, 2008, are not met. 38 U.S.C.A. 
§§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.93, 17.120 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a 
claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009). As part of this assistance, 
VA is required to notify claimants of what they must do to 
substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). There is no indication in these provisions, 
however, that Congress intended to revise the unique, 
specific claim provisions of 38 U.S.C. Chapter 17. 38 C.F.R. 
§§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 
(2002).

Nevertheless, the Board notes that the RO has explained to 
the Veteran the basis for the finding that the medical 
expenses incurred at W. A. Foote Memorial Hospital, from 
March 16, 2008 until March 19, 2008, were not covered by VA. 
The Veteran has been afforded the opportunity to present 
information and evidence in support of the claim. The Board 
finds that those actions satisfy any duties to notify and 
assist owed the Veteran in the development of this claim.

Merits of the Claim

As indicated at his September 2009 hearing, the Veteran 
essentially contends that he had an emergent medical 
condition, but that when he contacted the VA medical center 
they informed him that VA did not have any beds available and 
that he should go to a private hospital.  He further reported 
that someone at the VA medical center informed him that VA 
would pay for the cost of such treatment.

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the Veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).

Although the Veteran has claimed that he was told by someone 
at VA to go to a private facility and that VA would pay for 
it, such a statement would not be a prior authorization 
necessary under VA standards, as a stricter and more 
formalized authorization is necessary.  See Smith v. 
Derwinski, 2 Vet. App. 378, 378-379 (1992) (finding that a VA 
treating physician informing a veteran that arrangements were 
made for him to be treated at a private hospital was not the 
specific type of authorization contemplated in the regulation 
38 C.F.R. § 17.50d(a)).  Although 38 C.F.R. § 17.50d(a) has 
since been amended, it was of similar content to the current 
38 C.F.R. § 17.54.

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For non-
service-connected disabilities associated with and held to be 
aggravating an adjudicated service- connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120 (2009). 

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2009). To be eligible for reimbursement 
under this authority the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

The above-noted criteria are conjunctive, not disjunctive; 
thus all criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party. 38 C.F.R. § 17.1004 
(2009).

The Veteran does not allege that W. A. Foote Memorial 
Hospital should be paid on the grounds that the treatment he 
received was for a service-connected disability, for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, or that he has 
been rated totally and permanently disabled due to service-
connected disability.  The record also does not show that the 
Veteran's treatment would meet any of those criteria.  As 
such, 38 C.F.R. § 17.120 does not apply.  

Rather, the Veteran asserts that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  He 
asserts that VA should reimburse or pay the amount not 
covered by his health-plan contract.

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

In this case, the evidence of record reveals that the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment he received in March 2008.  Specifically, the 
evidence of record shows that the Veteran has active Medicare 
coverage, as indicated by his medical bills and attested to 
at his September 2009 Board hearing.  

Although the Veteran argues that VA should pay the amount not 
covered by his health-plan contract, VA is not authorized to 
pay or reimburse unauthorized medical expenses where a 
health-plan contract covers the cost of medical expenses 
either in whole or in part.  The Board is bound by the law, 
and its decision is dictated by the relevant statutes and 
regulations.  Because the Veteran does not meet one of the 
criteria for payment or reimbursement under 38 U.S.C.A. 
§ 1725 (i.e. lack of other insurance coverage under 38 C.F.R. 
§ 17.1002(g)), all of which must be met to warrant 
reimbursement, it is not necessary to analyze whether the 
claim meets any of the additional 38 U.S.C.A. § 1725 
requirements.   See 38 C.F.R. § 17.1002.

To the extent the Veteran argues that VA supplied the Veteran 
with misinformation upon which he relied, the Board notes 
that any contention that VA in fact misinformed the Veteran 
fails as a matter of law.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994); see also Office of Personnel Management v. 
Richmond, 496 U.S. 414 (1990) (payment of government benefits 
must be authorized by statute; therefore, erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits).

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the private treatment received in March 2008 was 
not pre-authorized; that the Veteran is not eligible for 
reimbursement under Section 1728; and that VA regulations do 
not allow for payment or reimbursement of private medical 
expenses under Section 1725 when a Veteran has other health 
coverage, such as Medicare, that can provide at least partial 
payment or reimbursement, the Board must deny the Veteran's 
appeal.  The Board has carefully reviewed the record in depth 
and it has been unable to identify a basis upon which payment 
may be granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Payment or reimbursement of the unauthorized medical expenses 
incurred at WA Foote Memorial Hospital, from March 16, 2008 
until March 19, 2008, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


